 Fill in this information to identify the case:
B 10 (Supplement 2) (12/11)           (post publication draft)
 Debtor 1               &DUORV5DIDHO'HPRUD
                       __________________________________________________________________

 Debtor 2               ________________________________________________________________
 (Spouse, if filing)
                                             1RUWKHUQ                      $ODEDPD
 United States Bankruptcy Court for the: ______________________ District of __________
                                                                                 (State)
                           720
 Case number            ___________________________________________




Form 4100R
Response to Notice of Final Cure Payment                                                                                                      10/15

According to Bankruptcy Rule 3002.1(g), the creditor responds to the trustee’s notice of final cure payment.



 Part 1:         Mortgage Information

                                 %6,)LQDQFLDO6HUYLFHV                                                             Court claim no. (if known):
 Name of creditor:                ______________________________________                                                    
                                                                                                                     _________________
                                                                                            
                                                                                            ____ ____ ____ ____
 Last 4 digits of any number you use to identify the debtor’s account:

 Property address:                 /DXUHO:RRGV7UDLO
                                  ________________________________________________
                                  Number     Street

                                  _______________________________________________

                                   +HOHQD                        $/
                                  ________________________________________________
                                  City                        State    ZIP Code



 Part 2:         Prepetition Default Payments

  Check one:

       Creditor agrees that the debtor(s) have paid in full the amount required to cure the prepetition default
        on the creditor’s claim.

       Creditor disagrees that the debtor(s) have paid in full the amount required to cure the prepetition default
        on the creditor’s claim. Creditor asserts that the total prepetition amount remaining unpaid as of the date                     $ __________
        of this response is:


 Part 3:         Postpetition Mortgage Payment

  Check one:

       Creditor states that the debtor(s) are current with all postpetition payments consistent with § 1322(b)(5) of
        the Bankruptcy Code, including all fees, charges, expenses, escrow, and costs.

        The next postpetition payment from the debtor(s) is due on:                    ____/_____/______
                                                                                       MM / DD / YYYY

       Creditor states that the debtor(s) are not current on all postpetition payments consistent with § 1322(b)(5)
        of the Bankruptcy Code, including all fees, charges, expenses, escrow, and costs.
        Creditor asserts that the total amount remaining unpaid as of the date of this response is:
        a. Total postpetition ongoing payments due:          SD\PHQWVDW                       (a)      
                                                                                                                                        $ __________
        b. Total fees, charges, expenses, escrow, and costs outstanding:                                                      +   (b)   $ __________

        c. Total. Add lines a and b.                                                                                              (c)      
                                                                                                                                        $ __________
        Creditor asserts that the debtor(s) are contractually                                          )XQGVLQVXVSHQVH          
        obligated for the postpetition payment(s) that first became                      7RWDOGXH
                                                                                       ____/_____/______                                 
        due on:                                                                        MM / DD   / YYYY


Form 4100R                                                 Response to Notice of Final Cure Payment                                          page 1

     Case 14-04011-TOM13                         Doc       Filed 03/01/19 Entered 03/01/19 14:01:35                               Desc Main
                                                           Document     Page 1 of 5
                 &DUORV5DIDHO 'HPRUD                                                          720
Debtor 1        _______________________________________________________                       Case number (if known) _____________________________________
                First Name      Middle Name               Last Name




 Part 4:       Itemized Payment History


  If the creditor disagrees in Part 2 that the prepetition arrearage has been paid in full or states in Part 3 that the
  debtor(s) are not current with all postpetition payments, including all fees, charges, expenses, escrow, and costs,
  the creditor must attach an itemized payment history disclosing the following amounts from the date of the
  bankruptcy filing through the date of this response:
   all payments received;
   all fees, costs, escrow, and expenses assessed to the mortgage; and
   all amounts the creditor contends remain unpaid.




 Part 5:       Sign Here


  The person completing this response must sign it. The response must be filed as a supplement to the creditor’s
  proof of claim.

  Check the appropriate box::

        I am the creditor.
        I am the creditor’s authorized agent.



 I declare under penalty of perjury that the information provided in this response is true and correct
 to the best of my knowledge, information, and reasonable belief.
 Sign and print your name and your title, if any, and state your address and telephone number if different
 from the notice address listed on the proof of claim to which this response applies.




               8__________________________________________________
                  V0DUN$%DNHU
                   Signature
                                                                                              Date     
                                                                                                      ____/_____/________




                     0DUN                 $                 %DNHU                            $WWRUQH\IRU&UHGLWRU
 Print             _________________________________________________________                  Title   ___________________________________
                   First Name                      Middle Name         Last Name



                     0F0LFKDHO7D\ORU*UD\//&
 Company           _________________________________________________________



 If different from the notice address listed on the proof of claim to which this response applies:



 Address             (QJLQHHULQJ'ULYH6XLWH
                   _________________________________________________________
                   Number                 Street

                     3HDFKWUHH&RUQHUV *$ 
                   ___________________________________________________
                   City                                                State       ZIP Code




 Contact phone       
                   (______) _____– _________                                                          PEDNHU#PWJODZFRP
                                                                                              Email ________________________




Form 4100R                                                        Response to Notice of Final Cure Payment                                       page 2

    Case 14-04011-TOM13                               Doc         Filed 03/01/19 Entered 03/01/19 14:01:35                          Desc Main
                                                                  Document     Page 2 of 5
                                                                                                                                                                       Payment Changes
                                                                                                                           Date                      P&I                  Escrow       Total                  Notice Filed
                                                                                                                                  11/1/2014                $881.05           $168.32         $1,049.37        Filed w/POC
                                                                                                                                  7/1/2015                 $881.05           $186.35         $1,067.40        NOPC
                                                                                                                                  8/1/2016                 $881.05           $205.44         $1,086.49        NOPC
                                                                                                                                  3/1/2017                 $881.05           $251.74         $1,132.79        NOPC
                                                                                                                                  5/1/2017                 $881.05           $243.72         $1,124.77        NOPC
                                                                                                                                  1/1/2018                 $881.05            $71.71          $952.76         NOPC
                                                                 Loan Information
                                           Loan #
                                           Borrower                  DeMora
                                           BK Case #                 14-04011
                                           Date Filed                10/13/2014
                                           First Post Petition
                                           Due Date                  11/1/2014
                                           POC Covers                12/1/13-10/1/14

                                                    Date                     Amount Rcvd             Post Pet Due Date      Contractual Due Date           Amt Due         Over/Short     Suspense Credit      Suspense Debit    Suspense Balance    POC Arrears Credit   POC Debit       POC Suspense Balance    POC Paid to Date   Comments
                                                                                                   **Missing Prior Servicer's Payment History from




                    Case 14-04011-TOM13
                                                                                                                10/13/14-10/4/16**                                                $0.00                                                      $0.00                                                        $0.00              $0.00
                                                      11/5/2016               $1,067.40                                                                                       $1,067.40           $1,067.40                              $1,067.40                                                        $0.00              $0.00
                                                     11/29/2016                                      Trustee Payment                                                              $0.00                                                  $1,067.40              $134.68                                 $134.68            $134.68
                                                      12/1/2016                $296.31                   1/1/2016                 11/1/2015                $1,086.49           -$790.18                                $790.18             $277.22                                                      $134.68            $134.68
                                                     12/13/2016               $1,067.40                  2/1/2016                 12/1/2015                $1,086.49            -$19.09                                 $19.09             $258.13                                                      $134.68            $134.68




                    Doc
                                                     12/31/2016                                     PRE-Petition Applied          1/1/2016                                        $0.00                                                   $258.13                             $1,067.40                -$932.72           $134.68
                                                      1/31/2017               $1,067.40                  3/1/2016                 2/1/2016                 $1,086.49            -$19.09                                 $19.09             $239.04                                                     -$932.72            $134.68
                                                       2/9/2017                $296.31                                                                                          $296.31            $296.31                                 $535.35                                                     -$932.72            $134.68
                                                      2/10/2017                                      Trustee Payment                                                              $0.00                                                    $535.35              $134.68                                -$798.04            $269.36
                                                      2/22/2017                $296.31                                                                                          $296.31            $296.31                                 $831.66                                                     -$798.04            $269.36
                                                      3/10/2017               $1,067.40                 4/1/2016                  3/1/2016                 $1,086.49            -$19.09                                 $19.09             $812.57                                                     -$798.04            $269.36
                                                      3/27/2017                                      Trustee Payment                                                              $0.00                                                    $812.57              $134.70                                -$663.34            $404.06
                                                       4/4/2017                $296.31                                                                                          $296.31            $296.31                               $1,108.88                                                     -$663.34            $404.06
                                                      4/28/2017               $1,067.40                  5/1/2016                 4/1/2016                 $1,132.79            -$65.39                                 $65.39           $1,043.49                                                     -$663.34            $404.06
                                                      6/23/2017                                      Trustee Payment                                                              $0.00                                                  $1,043.49              $330.21                                -$333.13            $734.27




Document
                                                      7/10/2017               $1,067.40                  6/1/2016                 5/1/2016                 $1,132.79            -$65.39                                 $65.39             $978.10                                                     -$333.13            $734.27
                                                      7/19/2017                                      Trustee Payment                                                              $0.00                                                    $978.10              $454.81                                 $121.68          $1,189.08
                                                      9/14/2017               $1,067.40                  7/1/2016                 6/1/2016                 $1,067.40              $0.00                                 $57.37             $920.73                                                      $121.68          $1,189.08
                                                      9/26/2017                                      Trustee Payment                                                              $0.00                                                    $920.73              $125.00                                 $246.68          $1,314.08
                                                     10/20/2017                                      Trustee Payment                                                              $0.00                                                    $920.73              $125.00                                 $371.68          $1,439.08
                                                     11/14/2017                                      Trustee Payment                                                              $0.00                                                    $920.73              $125.00                                 $496.68          $1,564.08
                                                     12/12/2017                                      Trustee Payment                                                              $0.00                                                    $920.73              $125.00                                 $621.68          $1,689.08
                                                     12/28/2017               $1,067.40                  8/1/2016                 7/1/2016                 $1,067.40              $0.00                                 $57.37             $863.36                                                      $621.68          $1,689.08
                                                      1/18/2018               $1,067.40                  9/1/2016                 8/1/2016                  $952.76             $114.64            $114.64                                 $978.00                                                      $621.68          $1,689.08
                                                      1/19/2018                                      Trustee Payment                                                              $0.00                                                    $978.00              $125.00                                 $746.68          $1,814.08
                                                      2/26/2018               $1,067.40                 10/1/2016                 9/1/2016                 $952.76              $114.64            $114.64                               $1,092.64                                                      $746.68          $1,814.08
                                                       4/6/2018               $1,067.40                 11/1/2016                 10/1/2016                $952.76              $114.64            $114.64                               $1,207.28                                                      $746.68          $1,814.08




             Page 3 of 5
                                                      4/16/2018                                      Trustee Payment                                                              $0.00                                                  $1,207.28              $250.00                                 $996.68          $2,064.08
                                                       5/1/2018               $1,067.40                 12/1/2016                 11/1/2016                $952.76              $114.64                                                  $1,207.28                                                      $996.68          $2,064.08
                                                      5/14/2018                                      Trustee Payment                                                              $0.00                                                  $1,207.28              $125.00                               $1,121.68          $2,189.08
                                                      6/12/2018                                      Trustee Payment                                                              $0.00                                                  $1,207.28              $125.00                               $1,246.68          $2,314.08
                                                      6/26/2018               $1,067.40                  1/1/2017                 12/1/2016                $952.76              $114.64            $114.64                               $1,321.92                                                    $1,246.68          $2,314.08
                                                      7/17/2018                                      Trustee Payment                                                              $0.00                                                  $1,321.92              $125.00                               $1,371.68          $2,439.08
                                                      8/14/2018                                      Trustee Payment                                                              $0.00                                                  $1,321.92              $125.00                               $1,496.68          $2,564.08
                                                      8/14/2018                                     PRE-Petition Applied          1/1/2017                                        $0.00                                                  $1,321.92                        $1,067.40                     $429.28          $2,564.08
                                                      9/12/2018               $1,067.40                  2/1/2017`                2/1/2017                 $952.76              $114.64            $114.64                               $1,436.56                                                      $429.28          $2,564.08
                                                      9/18/2017                                      Trustee Payment                                                              $0.00                                                  $1,436.56              $125.00                                 $554.28          $2,689.08
                                                     10/15/2018               $1,067.40                  3/1/2017                 3/1/2017                 $952.76              $114.64            $114.64                               $1,551.20                                                      $554.28          $2,689.08
                                                     10/17/2018                                      Trustee Payment                                                              $0.00                                                  $1,551.20              $125.00                                 $679.28          $2,814.08
                                                     11/13/2018                                      Trustee Payment                                                              $0.00                                                  $1,551.20              $125.00                                 $804.28          $2,939.08
                                                     11/26/2018               $1,067.40                  4/1/2017                 4/1/2017                 $952.76              $114.64            $114.64                               $1,665.84                                                      $804.28          $2,939.08




Filed 03/01/19 Entered 03/01/19 14:01:35
                                                     12/19/2018                                     PRE-Petition Applied          5/1/2017                                        $0.00                                                  $1,665.84            $5,180.93                               $5,985.21          $8,120.01
                                                                                                                                  6/1/2017                                        $0.00                                                  $1,665.84                              $952.76               $5,032.45          $8,120.01
                                                                                                                                  7/1/2017                                        $0.00                                                  $1,665.84                              $952.76               $4,079.69          $8,120.01
                                                                                                                                  8/1/2017                                        $0.00                                                  $1,665.84                              $952.76               $3,126.93          $8,120.01
                                                                                                                                  9/1/2017                                        $0.00                                                  $1,665.84                              $952.76               $2,174.17          $8,120.01
                                                                                                                                  10/1/2017                                       $0.00                                                  $1,665.84                              $952.76               $1,221.41          $8,120.01
                                                                                                                                  11/1/2017                                       $0.00                                                  $1,665.84                              $952.76                 $268.65          $8,120.01
                                                        1/8/2019                       $1,124.77         5/1/2017                                          $952.76              $172.01            $172.01                               $1,837.85                                                      $268.65          $8,120.01
                                                                                                         6/1/2017                                                                 $0.00                                $952.76             $885.09                                                      $268.65          $8,120.01
                                                      2/12/2019                                       Trustee Payment                                                             $0.00                                                    $885.09              $477.58                                 $746.23          $8,597.59
                                                                                                                                                                                  $0.00                                                    $885.09                                                      $746.23          $8,597.59




                    Desc Main
                                                                                                                                                                                  $0.00                                                    $885.09                                                      $746.23          $8,597.59
                                           $0.00   $885.09   $746.23   $8,597.59
                                           $0.00   $885.09   $746.23   $8,597.59
                                           $0.00   $885.09   $746.23   $8,597.59
                                           $0.00   $885.09   $746.23   $8,597.59
                                           $0.00   $885.09   $746.23   $8,597.59
                                           $0.00   $885.09   $746.23   $8,597.59
                                           $0.00   $885.09   $746.23   $8,597.59
                                           $0.00   $885.09   $746.23   $8,597.59
                                           $0.00   $885.09   $746.23   $8,597.59
                                           $0.00   $885.09   $746.23   $8,597.59
                                           $0.00   $885.09   $746.23   $8,597.59
                                           $0.00   $885.09   $746.23   $8,597.59
                                           $0.00   $885.09   $746.23   $8,597.59
                                           $0.00   $885.09   $746.23   $8,597.59
                                           $0.00   $885.09   $746.23   $8,597.59
                                           $0.00   $885.09   $746.23   $8,597.59
                                           $0.00   $885.09   $746.23   $8,597.59
                                           $0.00   $885.09   $746.23   $8,597.59
                                           $0.00   $885.09   $746.23   $8,597.59
                                           $0.00   $885.09   $746.23   $8,597.59




                    Case 14-04011-TOM13
                                           $0.00   $885.09   $746.23   $8,597.59
                                           $0.00   $885.09   $746.23   $8,597.59
                                           $0.00   $885.09   $746.23   $8,597.59
                                           $0.00   $885.09   $746.23   $8,597.59
                                           $0.00   $885.09   $746.23   $8,597.59




                    Doc
                                           $0.00   $885.09   $746.23   $8,597.59
                                           $0.00   $885.09   $746.23   $8,597.59
                                           $0.00   $885.09   $746.23   $8,597.59
                                           $0.00   $885.09   $746.23   $8,597.59
                                           $0.00   $885.09   $746.23   $8,597.59
                                           $0.00   $885.09   $746.23   $8,597.59
                                           $0.00   $885.09   $746.23   $8,597.59
                                           $0.00   $885.09   $746.23   $8,597.59
                                           $0.00   $885.09   $746.23   $8,597.59
                                           $0.00   $885.09   $746.23   $8,597.59




Document
                                           $0.00   $885.09   $746.23   $8,597.59
                                           $0.00   $885.09   $746.23   $8,597.59
                                           $0.00   $885.09   $746.23   $8,597.59
                                           $0.00   $885.09   $746.23   $8,597.59
                                           $0.00   $885.09   $746.23   $8,597.59
                                           $0.00   $885.09   $746.23   $8,597.59
                                           $0.00   $885.09   $746.23   $8,597.59
                                           $0.00   $885.09   $746.23   $8,597.59
                                           $0.00   $885.09   $746.23   $8,597.59
                                           $0.00   $885.09   $746.23   $8,597.59
                                           $0.00   $885.09   $746.23   $8,597.59




             Page 4 of 5
                                           $0.00   $885.09   $746.23   $8,597.59
                                           $0.00   $885.09   $746.23   $8,597.59
                                           $0.00   $885.09   $746.23   $8,597.59
                                           $0.00   $885.09   $746.23   $8,597.59
                                           $0.00   $885.09   $746.23   $8,597.59
                                           $0.00   $885.09   $746.23   $8,597.59
                                           $0.00   $885.09   $746.23   $8,597.59
                                           $0.00   $885.09   $746.23   $8,597.59
                                           $0.00   $885.09   $746.23   $8,597.59
                                           $0.00   $885.09   $746.23   $8,597.59
                                           $0.00   $885.09   $746.23   $8,597.59
                                           $0.00   $885.09   $746.23   $8,597.59
                                           $0.00   $885.09   $746.23   $8,597.59
                                           $0.00   $885.09   $746.23   $8,597.59
                                           $0.00   $885.09   $746.23   $8,597.59




Filed 03/01/19 Entered 03/01/19 14:01:35
                                           $0.00   $885.09   $746.23   $8,597.59




                    Desc Main
                                CERTIFICATE OF SERVICE

The undersigned hereby certifies under penalty of perjury that he/she is over eighteen (18) years
of age and that the RESPONSE TO NOTICE OF FINAL CURE in the above captioned case
were this day served upon the below named persons by mailing, postage prepaid, first class mail
a copy of such instrument to each person(s), parties, and/or counsel at the addresses shown
below:


Via U.S. Mail
Carlos Rafael Demora
404 Laurel Woods Trace
Helena, AL 35080


Via electronic service:
C Taylor Crockett
2067 Columbiana Road
Birmingham, AL 35216

Bradford W. Caraway
Chapter 13 Standing Trustee
PO Box 10848
Birmingham, AL 35202-0848




                                                            s/ Mark A. Baker __
                                                            Mark A. Baker
                                                            AASB 2459-E57M
                                                            McMichael Taylor Gray, LLC
                                                            3550 Engineering Drive
                                                            Suite 260
                                                            Peachtree Corners, GA 30092
                                                            404-474-7149
                                                            mbaker@mtglaw.com




Case 14-04011-TOM13         Doc    Filed 03/01/19 Entered 03/01/19 14:01:35            Desc Main
                                   Document     Page 5 of 5
